          Case 2:19-cv-03725-JD Document 35 Filed 01/21/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MODESTO BONILLA,                                          CIVIL ACTION
               Plaintiff,

               v.

 CITY OF PHILADELPHIA, ,                                   NO. 19-3725
                Defendant.

                                          ORDER

       AND NOW, this 21st day of January, 2021, upon consideration of Defendant’s Partial

Motion to Dismiss for Failure to State a Claim (Document No. 26, filed July 31, 2020) and

Plaintiff’s Answer to Defendant’s Partial Motion to Dismiss (Document No. 29, filed September

9, 2020), for the reasons stated in the accompanying Memorandum dated January 21, 2021, IT

IS ORDERED that defendant’s Partial Motion to Dismiss for Failure to State a Claim is

DENIED.

                                                   BY THE COURT:

                                                   /s/ Hon. Jan E. DuBois

                                                      DuBOIS, JAN E., J.
